Citation Nr: 0837089	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The appellant served as a member of the Army Reserve between 
August 1970 and September 1996, with periods of active duty 
for training (ACDUTRA) from November 1970 to April 1971; from 
June 6, 1989, to June 18, 1989; from June 4 1990 to June 16, 
1990; from July 12, 1991 to August 9, 1991; from February 21, 
1992 to March 21, 1992; from May 26, 1995 to May 29, 1995; 
and from August 2, 1995, to August 5, 1995.  According to a 
chronological statement of retirement points, these periods 
gave the appellant a total of 391 active duty points, 
signifying that many days of ACDUTRA.  He also had various 
periods of inactive duty for training (INACDUTRA).  The 
chronological statement of retirement points indicates that 
between August 1970 and August 1996, the appellant had a 
total of 771 points, signifying that many days of INACDUTRA.  
Thus, he had a total of 1162 days of service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The Board remanded this case for additional development of 
evidence in March 2006.  In July 2007, the Board issued a 
decision which denied the claims for service connection for 
hearing loss and tinnitus.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a Joint Motion to vacate the 
Board's decision and remand the case for further action.  The 
Court granted that motion in December 2007.  The case has now 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the Joint Motion, it was noted that when denying the 
claims, the Board had discounted a VA nexus opinion on the 
basis that the examiner had not distinguished between the 
appellant's noise exposure during his periods of ACDUTRA 
and/or INACDUTRA and noise exposure as a civil servant 
(working for the Army).  However, the parties concluded that 
in light of the fact that the sole medical nexus opinion was 
considered invalid, the Board should consider whether another 
opinion should be obtained.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159(c).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In light of the appellant's 
credible account as to the occurrence of acoustic trauma as a 
truck driver and working with generators during service, and 
the existence of a current hearing loss disability, the 
appellant should be afforded VA hearing loss examination to 
determine the severity of the disability and to obtain an 
opinion regarding whether the current hearing loss and/or 
tinnitus developed as a result of the noise exposure during 
ACDUTRA and INACDUTRA service.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
and tinnitus which the veteran may 
currently have.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should record the full history 
of the disorders, including the veteran's 
own account of the nature of his claimed 
hearing loss disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found hearing loss 
and/or tinnitus was caused or aggravated 
by exposure to noise during the specific 
periods of ACDUTRA and/or INACDUTRA, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The opinion should be 
based only on consideration of noise 
exposure during the service periods 
listed above (which total 1162 days), and 
should not be based on exposure during 
the appellant's civilian employment with 
the Army.

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




